Case 1:20-cv-21712-UU Document 19 Entered on FLSD Docket 06/29/2020 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                      CASE NO. 20-21712-CIV-UNGARO/O’SULLIVAN


 WILLIAM GUERRA, and
 ORBIEN SANCHEZ,

        Plaintiffs,
 v.

 TEAM DGD, INC., a Florida corporation
 doing business as FTL HUB, and
 Luis Lopez, individually,

        Defendants.
                                         /

             ORDER APPROVING SETTLEMENT AGREEMENT AND
        RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER came before the Court following a settlement conference before

 the undersigned and the Court having conducted a hearing concerning the settlement.

        THE COURT has heard from counsel and considered the terms of the settlement

 agreement, the pertinent portions of the record, and is otherwise fully advised in the

 premises.

        This case involves claims for unpaid overtime compensation under the Fair Labor

 Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

 private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that

 the settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA

 provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

 1982). A settlement entered into in an adversarial context where both sides are

 represented by counsel throughout litigation "is more likely to reflect a reasonable

 compromise of disputed issues." Id. The district court may approve the settlement in
Case 1:20-cv-21712-UU Document 19 Entered on FLSD Docket 06/29/2020 Page 2 of 2



 order to promote the policy of encouraging settlement of litigation. Id. at 1354.

         In this case, there is a bona fide factual dispute and a legal dispute over whether

 the plaintiffs are independent contractors or employees entitled to compensation. The

 terms of the settlement were announced on the record in open Court. The Court has

 reviewed the terms of the settlement agreement including the amount to be received by

 the plaintiff and the attorney’s fees and costs to be received by counsel and finds that

 the compromise reached by the parties is a fair and reasonable resolution of the parties'

 bona fide disputes. Accordingly, it is

         ORDERED AND ADJUDGED that the parties' settlement agreement (including

 attorney’s fees and costs) is hereby APPROVED. It is further

         RECOMMENDED that this case be dismissed with prejudice and that the Court

 retain jurisdiction until August 20, 2020 to enforce the terms of the settlement.

         DONE AND ORDERED in Chambers at Miami, Florida, this 29th day of June,

 2020.




                                           JOHN J. O’SULLIVAN
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
